Will Crawford, the petitioner, being imprisoned under a judgment of the county court of Okfuskee county for a violation of the prohibition law, has applied to this court for a writ of habeas corpus to the end that he be discharged.
His contention is that the county court was without jurisdiction to try him, and that the judgment of conviction rendered against him is void, for the reason that the information upon which the prosecution was based was not verified.
This case presents the same question just determined by this court in case No. A-817, Ex parte Tom Talley, 4 Okla. Cr. 398,112 P. 36, and decision in that case is controlling here.
The writ of habeas corpus heretofore issued herein will therefore be discharged and the petitioner will be remanded to the custody of the sheriff of Okfuskee county, with directions to execute the judgment of the county court. *Page 383